Citation Nr: 1531902	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-34 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the effective date of March 1, 2013, for the reduction of the Veteran's VA disability benefits due to incarceration on a felony conviction was proper.

(The issues of entitlement to a waiver of the recovery of overpayment of VA benefits to the amount of $26,712.50; and the assignment of an effective date of March 1, 2013, for the apportionment of the Veteran's VA disability benefits for his spouse was proper are addressed in sperate decisions).


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his November 2013 VA Form 9, the Veteran disagreed with the effective date of the award of apportionment of his VA disability benefits to his wife and the effective date of the reduction of his VA benefits.  The VA Form 9, therefore, is accepted as a timely notice of disagreement with the February 2013 RO decision that reduced his disability benefits, effective March 1, 2013.  Before the Board can consider the issue however, it required to remand them for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case with respect to the issues of the propriety of the effective date for apportionment of his VA disability benefits for his spouse and of the effective date of the reduction of his VA disability benefits.

2.  Only if a timely substantive appeal is received should this issue be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




